Title: General Orders, 3 July 1780
From: Washington, George
To: 



Head Quarters Pracaness [N.J.] Monday July 3d 1780
Parole Whippany  Countersigns Wesel, Wells.Watchword Altogether

[Officers] Of the Day Tomorrow[:] Brigadier General Wayne[,] Lieutenant Colonel Smith[,] Brigade Major Ross.

A Board to be composed of all the General Officers in Camp except the parties will meet tomorrow morning nine o clock at Major General Greene’s quarters and will hear a dispute of rank between Brigadiers General Hand and Irvine and will report their Claims and their opinion of their right of Precedence. The General will lay before the Board such Papers and Resolutions in his Possession as regard the Subject.
